

116 HR 4576 IH: Health Savings for Families Act of 2019
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4576IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Ms. Wexton (for herself, Mr. Kelly of Pennsylvania, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow contributions to health savings accounts in the
			 case of individuals with spouses who have health flexible spending
			 accounts.
	
 1.Short titleThis Act may be cited as the Health Savings for Families Act of 2019. 2.HSA contributions permitted if spouse has a health flexible spending account (a)In generalSection 223(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by inserting after clause (iii) the following new clause:
				
 (iv)coverage under a health flexible spending arrangement of the spouse of the individual for any plan year of such arrangement if the aggregate reimbursements under such arrangement for such year do not exceed the aggregate expenses which would be eligible for reimbursement under such arrangement if such expenses were determined without regard to any expenses paid or incurred with respect to such individual..
 (b)Effective dateThe amendment made by this subsection shall apply to plan years beginning after December 31, 2019. 